                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                 CASE NO: 2:18-cr-206-FtM-38MRM

GUSTAVO RAMIREZ-CRUZ


                                OPINION AND ORDER1

      Before the Court is Defendant Gustavo Ramirez-Cruz’s Motion to Dismiss

Indictment filed on January 31, 2019. (Doc. 17). The United States filed a Response to

Defendant’s Motion to Dismiss Indictment on February 14, 2019. (Doc. 18). For the

following reasons, Defendant’s motion (Doc. 17) is denied.

                                        BACKGROUND

      Ramirez-Cruz is a citizen of Mexico who illegally entered the United States near

San Ysidro, California on or about November 1, 1999. (Doc. 18-1 at 1). Crucial here, on

April 6, 2004, the United States Immigration and Naturalization Service issued a Notice

to Appear (“NTA”) initiating removal proceedings against Ramirez-Cruz under the

Immigration and Nationality Act. (Id.). The NTA alleged Ramirez-Cruz was subject to

removal and ordered him to appear before an immigration judge at 3260 N. Pinal Parkway

Avenue, Florence, Arizona 85232. (Id.). However, in the blanks provided for a date and


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
time of his hearing, the supervisory special agent simply wrote on “a date to be set” and

at “a time to be set.” (Id.). The record shows Defendant personally received service of

the NTA and elected to waive his right to a 10-day period prior to appearing before an

immigration judge. (Id. at 2). Moreover, the NTA indicates that Defendant received oral

notice of the NTA in Spanish and signed and pressed a stamp of his right index finger on

the form. (Id.). Ramirez-Cruz also elected not to request a redetermination of his

detention status by an immigration judge. (Doc. 18-2).

      Six days after receiving his initial NTA, on April 12, 2004, Ramirez-Cruz received

a second notice.    (Doc. 18-4).   This advised Defendant that the immigration court

scheduled his master hearing for 9:00 a.m. at 3260 North Pinal Parkway, Florence,

Arizona 85232 on April 12, 2004. (Id.). The next day, Defendant received a third notice,

which informed him that the immigration re-scheduled his master hearing to take place

on April 15, 2004, at the same time and location. (Doc. 18-5). Defendant’s removal

hearing took place on April 15, 2004, and an immigration judge denied his application for

voluntary departure and ordered him removed to Mexico. (Doc. 18-6 at 1). The judge

found Ramirez-Cruz waived his right to appeal. (Id.). In accordance with the judge’s

decision, Defendant was removed from the United States that same day. (Doc. 18-7).

      After being deported, Defendant re-entered the United States at an unknown time

and location.   (Doc. 18-8).    The United States Department of Homeland Security

(“Homeland Security”) issued a Notice of Intent/Decision to Reinstate Prior Order on July

3, 2012. (Id.). Defendant, through counsel, moved to stay his removal, but his application

was denied on August 22, 2012. (Docs. 18-10; 18-11). Ramirez-Cruz was again removed

from the United States on September 5, 2012. (Doc. 18-12). Then, on November 22,




                                            2
2018, Ramirez-Cruz “was found to be voluntarily in the United States without “the consent

of the Attorney General or the Secretary of Homeland Security.” (Doc. 1 at 1). On that

same day, Homeland Security executed a Notice of Intent/Decision to Reinstate Ramirez-

Cruz’s prior removal order. (Doc. 18-13). On December 6, 2018, a federal grand jury

returned a one count Indictment against Ramirez-Cruz for illegally reentering the United

States in violation of 8 U.S.C. §1326(a). (Doc. 1).

       Ramirez-Cruz moves to dismiss the Indictment on two intertwined grounds. First,

he relies on Pereira v. Sessions, 138 S. Ct. 2105 (2018) to argue that his deportation

order cannot serve as the basis for this case. Because the NTA failed to specify the date

and time of his removal hearing, he argues jurisdiction never vested with the immigration

court. Second, Ramirez-Cruz maintains the lack of a date and time on the NTA subjects

his deportation to collateral attack under 8 U.S.C. § 1326(d). For the following reasons,

the Court finds (1) the defects in Ramirez-Cruz’s NTA did not deprive the immigration

court of jurisdiction to order his removal; and (2) Defendant cannot satisfy the elements

necessary for a collateral attack.

                                     STANDARD OF REVIEW

       An “indictment . . . must be a plain, concise, and definite written statement of the

essential facts constituting the offense charged and must be signed by an attorney for the

government.” Fed. R. Crim. P. 7(c)(1). “An indictment is sufficient if it: (1) presents the

essential elements of the charged offense, (2) notifies the accused of the charges to be

defended against, and (3) enables the accused to rely upon a judgment under the

indictment as a bar against double jeopardy for any subsequent prosecution for the same

offense.” United States v. Steele, 178 F.3d 1230, 1233-34 (11th Cir. 1999) (internal




                                            3
citation omitted). A “district court [must] dismiss an indictment if the indictment fails to

allege facts which constitute a prosecutable offense.” United States v. Coia, 719 F.2d

1120, 1123 (11th Cir. 1983).

                                          DISCUSSION

       As stated, Ramirez-Cruz offers two theories to dismiss the Indictment: (1) the

immigration court did not have subject matter jurisdiction because he received a defective

NTA; and (2) the Indictment should be dismissed per the factors permitting a collateral

attack on a deportation order in 8 U.S.C. § 1326(d). (Doc. 17 at 1-10). Critical to both

arguments is the Supreme Court’s recent decision in Pereira, 138 S. Ct. 2105. In that

case, the Court considered the following narrow question: “Does a notice to appear that

does not specify the time and place at which the proceedings will be held, as required by

8 U.S.C. § 1229(a)(1)(G)(i), trigger the stop-time rule” used to determine whether illegal

immigrants are eligible to cancel their removal proceedings. Id. at 2110. The Court held

that such notices are not true “notices to appear” as defined by 8 U.S.C. § 1229(a)(1),

and thus do not trigger the stop-time rule. Pereira, 138 S. Ct. at 2113-14.

   The Court’s holding rested on a plain reading of 8 U.S.C. § 1229(a)(1), which required

noncitizens facing removal proceedings to receive a “notice to appear,” and defined a

“notice to appear” as a “written notice.” Id. The “written notice” must include, among

other things, the “time and place at which the proceedings will be held.” Id. The Court

stated “common sense compels the conclusion” that if the “three words notice to appear

mean anything . . . that must mean that, at a minimum, the Government has to provide

noncitizens notice of the information, i.e., the time and place that would enable them to

appear at the removal hearing.” Id. at 2115 (internal quotation marks omitted).




                                             4
       Ramirez-Cruz and the Government dispute whether Pereira applies beyond the

stop-time rule, where, like here, the underlying notice to appear served on a noncitizen

fails to specify the time and date of the removal proceedings. The Court starts with

Ramirez-Cruz’s arguments.

A. Immigration Court’s Subject Matter Jurisdiction over Ramirez-Cruz’s Removal

       Ramirez-Cruz first argues this Court should dismiss his Indictment because he

received a defective notice to appear under Pereira, which prevented subject matter

jurisdiction from vesting with the immigration court.      He maintains that a removal

proceeding commences, and subject matter jurisdiction vests with the immigration court,

upon the filing of a charging document, such as a notice to appear, which Pereira and 8

U.S.C. § 1229(a) establish must contain the date and time of removal proceedings.

Where a notice to appear fails to include the time and date of removal proceedings, he

argues that it does not qualify as a charging document. And without jurisdiction, he

argues the immigration court’s original removal order is invalid.        The Government

responds that Defendant takes too broad a view of Pereira because the decision does

not suggest that the failure to specify the date and time of removal proceedings voids

removal. The Court agrees with the Government.

       The Supreme Court’s holding in Pereira addressed a narrow issue of statutory

interpretation: whether an NTA that omitted the time and place of an initial removal

hearing triggered the stop-time rule for eligibility to cancel a removal proceeding.

Pereira, 138 S. Ct. at 2110. Defendant asks this Court to extend the narrow ruling in

Pereira to find that an immigration court lacks subjects matter jurisdiction over an illegal

alien if an NTA presented fails to state the time and date of the hearing. The Court




                                             5
declines to interpret Pereira so broadly, especially because the Supreme Court (1) did

not invalidate the alien’s underlying removal proceedings and (2) never addressed

whether jurisdiction existed in that case. See Hernandez-Perez v. Whitaker, 911 F.3d

305, 315 (6th Cir. 2018) (finding it significant that Pereira “did not purport to invalidate the

alien’s underlying removal proceedings or suggest the proceedings should be terminated”

and that the Supreme Court “took up, decided, and remanded Pereira without even

hinting at the possibility of a jurisdictional flaw”) (internal citations and quotations omitted);

see also Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018) (noting

Pereira is to be read narrowly).

       Neither Pereira nor 8 U.S.C. § 1229(a) control when and how subject matter

jurisdiction over a removal proceeding vests in an immigration court. Rather, federal

regulations promulgated by the Attorney General dictate when and how an immigration

court gains subject matter jurisdiction. In particular, 8 C.F.R. § 1003.14(a) states that

“[j]urisdiction vests, and proceedings before an Immigration Judge commence, when a

charging document is filed with the Immigration Court by the Service.” Such charging

document may include an NTA. See 8 C.F.R. § 1003.13.

       Also, 8 C.F.R. § 1003.15(b)-(c) enumerates particular items that must be included

in an NTA. The regulation requires that a notice to appear include:

       (1) The nature of the proceedings against the alien;

       (2) The legal authority under which the proceedings are conducted;

       (3) The acts or conduct alleged to be in violation of law;

       (4) The charges against the alien and the statutory provisions alleged to have been

           violated;




                                                6
       (5) Notice that the alien may be represented, at no cost to the government, by

          counsel or other representative authority to appear pursuant to 8 C.F.R. 12921;

       (6) The address of the Immigration Court where the Service will file . . . the Notice

          to Appear; and

       (7) A statement that the alien must advise the Immigration Court having

          administrative control over the Record of Proceeding of his or her current

          address and telephone number and a statement that failure to provide such

          information may result in an absentia hearing in accordance with § 1003.26.

 8 C.F.R. § 1003.15(b). Additionally, 8 C.F.R. § 1003.15(c) requires that a NTA include:

       (1) The alien’s names and any know aliases;

       (2) The alien’s address;

       (3) The alien’s registration number, with any lead alien registration number with

          which the alien is associated;

       (4) The alien’s alleged nationality and citizenship; and

       (5) The language that the alien understands.

Notably, the date and time of the removal proceedings is not among the above criteria.

       Finally, 8 C.F.R. § 1003.18(b) states that an NTA must include “the time, place and

date of the initial removal hearing, where practicable.”      Upon review of the above

regulations, it is not essential that the date and time of the removal proceedings be

included in the NTA for jurisdiction. Instead, this information need only be included “where

practicable.” See 8 C.F.R. § 1003.18(b). Moreover, 8 U.S.C. § 1229(a)(1), and its

requirements regarding a NTA, is not mentioned within the above federal regulations to

confer subject matter jurisdiction.




                                             7
       Although the regulations mandate what is required in an NTA filed with the

immigration court to confer jurisdiction, Pereira and 8 U.S.C. § 1229(a)(1) address what

information must be included in an NTA “given . . . to the alien” or his counsel.

Considering the above, the Court, like other district courts, finds that the regulations, such

as 8 C.F.R. §§ 1003.14, 1003.15, and 1003.18, not Pereira and 8 U.S.C. § 1229(a)(1),

set forth the standard for conferring jurisdiction upon the immigration court. See United

States v. Ramos-Delcid, No. 3:18-CR-20, 2018 WL 5833081, at *3 (W.D. Va. Nov. 7,

2018); United States v. Saravia-Chavez, No. 3:18-CR-00016, 2018 WL 5974302, at *4

(W.D. Va. Nov. 14, 2018); United States v. Cortez, No. 6:18-CR-22, 2018 WL 6004689,

at *3 (W.D. Va. Nov. 15, 2018); United States v. Romero-Caceres, No. 1:18-CR-354,

2018 WL 6059381, at *7 (E.D. Va. Nov. 19, 2018); United States v. Torres-Medina, No.

5:17-CR-281-1H, 2018 WL 6345350, at *4 (E.D. N.C. Dec. 4, 2018); United States v.

Duarte, No. 4:18CR3083, 2018 WL 6493090, at *4 (D. Neb. Nov. 30, 2018), report and

recommendation adopted, No. 4:18CR3083, 2018 WL 6492750 (D. Neb. Dec. 10, 2018);

United States v. Rivera Lopez, No. 1:18-CR-00381, 2018 WL 6834363, at *5 (E.D. Va.

Dec. 28, 2018); United States v. Gonzalez-Leal, No. 5:18-CR-275-FL-1, 2019 WL

310145, at *4 (E.D. N.C. Jan. 3, 2019), report and recommendation adopted, No. 5:18-

CR-275-FL-1, 2019 WL 302495 (E.D. N.C. Jan. 22, 2019).

       Turning to this case, Ramirez-Cruz does not allege that the NTA filed with the

immigration court failed to satisfy 8 C.F.R. §§ 1003.15(b) and (c) and 1003.18(b).

Consequently, Defendant’s motion to dismiss the Indictment is denied to the extent that

it is based on the immigration court’s lack of subject matter jurisdiction over his removal

proceedings.




                                              8
B. Ramirez-Cruz’s Collateral Attack Under 8 U.S.C. § 1326(d)

      Intertwined with Defendant’s jurisdictional argument is his collateral attack under 8

U.S.C. § 1326(d). Relying on Pereira, Ramirez-Cruz argues that because his NTA did

not include a hearing date and time, his resulting deportation is defective. (Doc. 17 at 3-

10). The Government asserts Defendant has failed to satisfy all three requirements for a

collateral attack. (Doc. 18 at 9-12). The Court agrees with the Government.

      A defendant may collaterally attack his deportation order where his order is

necessary to establish an element of the charged illegal reentry offense. See United

States v. Mendoza-Lopez, 481 U.S. 828, 837-38 (1987) (stating a review of deportation

proceeding must be “made available in any subsequent proceeding in which the result of

the deportation proceeding is used to establish an element of a criminal offense”). Under

8 U.S.C. § 1326(d), a defendant bringing a collateral attack against an underlying

deportation order must show (1) he “exhausted any administrative remedies that may

have been available to seek relief against the order; (2) the deportation proceedings “at

which the order was issued improperly deprived” him of the “opportunity for judicial

review; and (3) the entry of the order was “fundamentally unfair.” The Court addresses

each element below.

      Defendant argues he should be excused from exhausting his administrative

remedies because, under Pereira, the immigration court lacked jurisdiction and thus his

removal order is void. (Doc. 17 at 7-9). The Government responds that Ramirez-Cruz

has not exhausted his administrative remedies because he did not contest the jurisdiction

of the immigration judge based upon defects in his NTA. (Doc. 18 at 9).




                                            9
       The Court has already rejected Ramirez-Cruz’s argument that his removal order is

void under Pereira. Thus, he is not excused on this ground. Moreover, Ramirez-Cruz

fails to show he exhausted his administrative remedies for two reasons. First, he never

challenged the jurisdiction of the immigration court based upon the lack of date and time

in his initial notice. See United States v. Rosa Imelda Garcia-Alvarez, No. 2:18-cr-142-

FtM-29CM at 6-7 (M.D. Fla. Oct. 30, 2018) (finding defendant was required to challenge

the jurisdiction of the immigration judge based upon the lack of date and time in the initial

NTA in order to collateral attack her removal order) (citing Shawnee Coal Co. v. Andrus,

661 F.2d 1083, 1093 (6th Cir. 1981); United States Transp. Union v. Surface Transp. Bd.,

114 F.3d 1242, 1244-45 (D.C. Cir. 1997); Campos-Luna v. Lynch, 643 F. App’x 540, 543

(6th Cir. 2016)). Second, the deportation order shows Ramirez-Cruz waived his right to

appeal. (Docs. 17-3; 18-6 at 1). “If an alien knowingly and voluntarily waives his right to

appeal an order of deportation, then his failure to exhaust administrative remedies will bar

collateral attack on the order in a subsequent illegal reentry prosecution under

1326(d)(1).” United States v. Tamayo-Baez, 820 F.3d 308, 313 (8th Cir. 2016) (quoting

United States v. Cerna, 603 F.3d 32, 39 (2d Cir. 2010)); see also United States v. Chavez-

Alonso, 431 F.3d 726, 728 (10th Cir. 2005)). Defendant neither contends his waiver was

made unknowingly or involuntarily, nor does the record indicate he made an uninformed

waiver. Ramirez-Cruz has thus failed to prove the first required element for collaterally

attacking his immigration order.

       Next, Ramirez-Cruz argues he was deprived of an opportunity for judicial review

because the immigration court did not have jurisdiction to enter his removal order. (Doc.

17 at 8). The Court, however, already rejected this argument. In any event, the Court




                                             10
finds the deficiencies in the initial NTA did not constitute a due process violation because

Defendant has not shown that the NTA deprived him of an opportunity to be heard.

Despite the deficiencies in the initial NTA, Defendant had notice of the charges against

him, received notice six days later of the date and time of his removal hearing, and does

not dispute he attended his hearing. See United States v. Saravia-Chavez, 349 F. Supp.

3d 526, 535 (W.D. Va. 2018) (finding defendant did not suffer a due process violation

when the record showed he received notice and attended his removal hearing despite

deficiencies in his initial NTA); see also United States v. Gonzalez-Leal, No. 5:18-CR-

275-FL-1, 2019 WL 310145, at *6 (E.D.N.C. Jan. 3, 2019), report and recommendation

adopted, No. 5:18-CR-275-FL-1, 2019 WL 302495 (E.D.N.C. Jan. 22, 2019) (holding

defendant could not show his initial NTA deprived him of an opportunity to be heard since

he was present at the hearing and had notice of the charges against him). Accordingly,

Ramirez-Cruz fails to show he was deprived of an opportunity for judicial review.

       Lastly, Defendant maintains the entry of his removal order was fundamentally

unfair because jurisdiction did not vest with the immigration court under Pereira and thus

his removal is void. The Government argues any defects in Defendant’s initial NTA was

cured by subsequent notices that notified him of the date and time of his hearing. The

Government is correct.

       “[F]undamental unfairness requires a showing that specific errors prejudiced the

defendant. The prejudice need not rise to the level of showing that the defendant would

not have been deported, but rather that the errors might have affected the outcome of the

hearing.” United States v. Holland, 876 F.2d 1533, 1536 (11th Cir. 1989) (citations

omitted).   “An alien characterizing a deportation as fundamentally unfair must, at a




                                            11
minimum, demonstrate that the outcome of the deportation proceeding would have been

different but for a particular error.” United States v. Zelaya, 293 F.3d 1294, 1298 (citing

Holland, 876 F.2d at 1537)).

      Apart from the jurisdictional arguments this Court already rejected, Defendant does

not argue he suffered any other prejudice. In any event, even if the initial NTA failed to

vest jurisdiction, there were two subsequent notices to appear setting a hearing in

Florence, Arizona which did specify a date and time. (Docs. 18-4; 18-5). Because these

two notices were issued prior to Defendant’s order of removal, the immigration judge had

jurisdiction to issue the removal order. See Rosa Imelda Garcia-Alvarez, 2:18-cr-142-

FtM-29CM at 6. Thus, “[a]ny defect in the initial notice was cured by the time of the

removal order by serving the subsequent notices of hearing.” Id. (citing Popa v. Holder,

571 F.3d 890, 895-96 (9th Cir. 2009)). Furthermore, Defendant fails to show how the lack

of a date and time in his initial NTA resulted in his actual prejudice.       Specifically,

Defendant has not demonstrated that but for the omission of the time and date of his

removal hearing, he would not have been deported. Consequently, the Court finds the

removal order was not fundamentally unfair.

      In short, the Court finds the Indictment states all elements of the charge of illegal

reentry in violation of 8 U.S.C. § 1326(a) and Ramirez-Cruz’s collateral attack must be

denied.

      Accordingly, it is now

      ORDERED:

      (1) Defendant Gustavo Ramirez-Cruz’s Motion to Dismiss Indictment (Doc. 17) is

          DENIED.




                                            12
      (2) Defendant remains set for a status conference before the undersigned on

         March 11, 2019.

      DONE AND ORDERED at Fort Myers, Florida, this February 27, 2019.




Copies: Counsel of Record




                                       13
